



Exhibit 10.1




INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”), dated as of ________________, is
by and between Roper Technologies, Inc., a Delaware corporation (the “Company”),
and ____________________ (“Indemnitee”).
A. Indemnitee is or is expected to become a director or officer of the Company.
B. Both the Company and Indemnitee recognize the increased risk of litigation
and other claims being asserted against directors and officers of public
companies, and the Company desires to have Indemnitee serve or continue to serve
as a director or officer of the Company, free from undue concern for the risks
and potential liabilities associated with such service to the Company.
C. The Company believes that the interest of the Company’s stockholders would be
best served by contracts with its directors and officers to indemnify them to
the fullest extent permitted by law (as in effect on the date hereof or to the
extent any amendment may expand such permitted indemnification, as hereafter in
effect) against personal liability for actions taken in the performance of their
duties for the Company.
D. The Board of Directors of the Company (the “Board”) has determined that to
attract and retain talented and experience individuals to serve as directors and
officers of the Company and to encourage such individuals to take the business
risks necessary for the success of the Company, it is necessary for the Company
to indemnify contractually its directors and officers and to assume for itself
liability for such expenses and damages in connection with claims against such
directors and officers in connection with their service to the Company, and that
the failure to provide such contractual indemnification could be detrimental to
the Company and its stockholders.
E. In recognition of the need to provide Indemnitee with substantial protection
against personal liability, in order to procure Indemnitee’s service or
continued service as a director or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
Certificate of Incorporation or By-laws (collectively, the “Constituent
Documents”), any change in the composition of the Board or any change in control
or business combination transaction relating to the Company), the Company wishes
to provide in this Agreement for the indemnification of, and the advancement of
certain expenses to, Indemnitee as set forth in this Agreement and, to the
extent insurance is maintained, for the coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.


NOW, THEREFORE, in consideration of the foregoing and Indemnitee’s agreement to
provide services or to continue to provide services to the Company, the parties
agree as follows:
1.     Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:


(a)    “Change in Control” means and includes the occurrence of any one of the
following events:
(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control:


1



--------------------------------------------------------------------------------




(A) any acquisition by a Person who is as of the date hereof the beneficial
owner of 25% or more of the Outstanding Company Voting Securities, (B) any
acquisition directly from the Company, (C) any acquisition by the Company,
(D) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(E) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of subsection (iii) of this definition; or


(ii)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Voting Securities, and (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination.


(b)     “Claim” means:


(i)    any threatened, pending or completed action, suit, proceeding, claim,
counterclaim, cross claim, arbitration, mediation or alternative dispute
resolution mechanism (including any appeal therefrom), whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; or


(ii)    any inquiry, hearing or investigation that Indemnitee determines might
lead to the institution of any such action, suit, proceeding, claim,
counterclaim, cross claim, arbitration, mediation or alternative dispute
resolution mechanism.


(c)    “Delaware Court” shall mean the Court of Chancery of the State of
Delaware.


2







--------------------------------------------------------------------------------






(d)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.


(e)    “Expenses” means any and all expenses, including attorneys’ and experts’
fees and fees of other professionals, retainers, court costs, transcript costs,
travel expenses, duplicating, printing and binding costs, telephone charges, and
all other costs and expenses incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness or participate in, any Claim. Expenses also
shall include (i) Expenses incurred in connection with any appeal resulting from
any Claim, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent, and (ii) for purposes of Section 5 only, Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.


(f)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(g)    “Indemnifiable Event” means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was a director, officer, employee or agent of the Company or
any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
any other corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan, or other entity or enterprise (collectively with
the Company and its subsidiaries, “Enterprise”) or by reason of an action or
inaction by Indemnitee in any such capacity (whether or not serving in such
capacity at the time any Loss is incurred for which indemnification can be
provided under this Agreement).


(h)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently performs, nor
in the past five years has performed, services for either: (i) the Company, any
Enterprise affiliated with the Company, or Indemnitee (other than in connection
with matters concerning Indemnitee under this Agreement or of other indemnitees
under similar agreements) or (ii) any other party to the Claim giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.


(i)    “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim.


2.     Services to the Company. Indemnitee agrees to serve or continue to serve
as a director or officer of the Company for so long as Indemnitee is duly
elected or appointed or until Indemnitee is no longer serving in such capacity.
This Agreement shall not be deemed an employment agreement between any
Enterprise and Indemnitee. Indemnitee specifically acknowledges that
Indemnitee’s employment with or service to an Enterprise is at will and
Indemnitee may be discharged at any time for any reason, with or without cause,
except as may be otherwise provided in any written employment agreement between
Indemnitee and such


3







--------------------------------------------------------------------------------




Enterprise, other applicable formal severance policies duly adopted by the Board
or, with respect to service as a director or officer of the Company, by the
Constituent Documents or Delaware law. The foregoing notwithstanding, this
Agreement shall continue in force after Indemnitee has ceased to be employed by
or provide service to any Enterprise, as provided in Section 13 hereof.


3.     Indemnification. Subject to Section ‎9 and Section ‎10 of this Agreement,
the Company shall indemnify Indemnitee, to the fullest extent permitted by the
laws of the State of Delaware in effect on the date hereof, or as such laws may
from time to time hereafter be amended to increase the scope of such permitted
indemnification, against any and all Losses if Indemnitee was or is or becomes a
party to or participant in, or is threatened to be made a party to or
participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including, without limitation, Claims brought by or in the
right of the Company, Claims brought by third parties, and Claims in which
Indemnitee is solely a witness.


4.     Advancement of Expenses. Unless prohibited by applicable law, Indemnitee
shall have the right to advancement by the Company, prior to the final
disposition of any Claim by final adjudication to which there are no further
rights of appeal, of any and all Expenses paid or incurred by Indemnitee or
which Indemnitee determines are reasonably likely to be paid or incurred by
Indemnitee in connection with any Claim arising out of an Indemnifiable Event
(an “Expense Advance”). Indemnitee’s right to such advancement is not subject to
the satisfaction of any standard of conduct. Without limiting the generality or
effect of the foregoing, within five calendar days after any request by
Indemnitee, the Company shall, in accordance with such request, (a) pay such
Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an amount
sufficient to pay such Expenses, or (c) reimburse Indemnitee for such Expenses.
In connection with any request for Expense Advances, Indemnitee shall not be
required to provide any documentation or information to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege. Execution and delivery to the Company of this Agreement by Indemnitee
constitutes an undertaking by Indemnitee to repay any amounts paid, advanced or
reimbursed by the Company pursuant to this Section 4 in respect of Expenses
relating to, arising out of or resulting from any Claim in respect of which it
shall be determined, pursuant to Section 9, following the final disposition of
such Claim, that Indemnitee is not entitled to indemnification hereunder. Such
undertaking is unsecured and is hereby accepted by the Company without regard to
Indemnitee’s financial ability to make repayment. No other form of undertaking
shall be required other than the execution of this Agreement.


5.     Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 4, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for (a)
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any other agreement or provision
of the Constituent Documents now or hereafter in effect relating to Claims
relating to Indemnifiable Events, or (b) recovery under any directors’ and
officers’ liability insurance policies maintained by the Company if, in the case
of indemnification, Indemnitee is wholly successful on the underlying claims; if
Indemnitee is not wholly successful on the underlying claims, then such
indemnification shall be only to the extent Indemnitee is successful on such
underlying claims or otherwise as permitted by law, whichever is greater.


6.     Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event but not


4







--------------------------------------------------------------------------------




for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.


7.     Notification and Defense of Claims.


(a)    Notification of Claims. Indemnitee shall notify the Company in writing as
soon as practicable of any Claim that could relate to an Indemnifiable Event or
for which Indemnitee could seek Expense Advances, including a brief description
(based upon information then available to Indemnitee) of the nature of, and the
facts underlying, such Claim. The failure by Indemnitee to timely notify the
Company hereunder shall not relieve the Company from any liability hereunder.


(b)    Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof, solely or jointly with any other indemnifying party,
with counsel reasonably satisfactory to Indemnitee. After notice from the
Company to Indemnitee of its election to assume the defense of any such Claim,
the Company shall not be liable to Indemnitee under this Agreement or otherwise
for any Expenses subsequently directly incurred by Indemnitee in connection with
Indemnitee’s defense of such Claim other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ its
own legal counsel in such Claim, but all Expenses related to such counsel
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee’s own expense; provided, however, that if (i) Indemnitee’s
employment of its own legal counsel has been authorized by the Company, (ii)
Indemnitee has reasonably determined that there may be a conflict of interest
between Indemnitee and the Company in the defense of such Claim, (iii)
Indemnitee’s employment of its own counsel has been approved by the Independent
Counsel, or (iv) the Company shall not in fact have employed counsel to assume
the defense of such Claim within a reasonable period of time after notice from
the Company to Indemnitee of its election to assume the defense of any such
Claim, then Indemnitee shall be entitled to retain its own separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
such Claim) and all Expenses related to such separate counsel shall be borne by
the Company.


8.     Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor following the final disposition of any Claim,
including in such request such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification following the final
disposition of the Claim. Indemnification shall be made insofar as the Company
determines Indemnitee is entitled to indemnification in accordance with Section
9 below.


9.     Determination of Right to Indemnification.


a.
Mandatory Indemnification; Indemnification as a Witness.



(i)    To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, Indemnitee shall be indemnified against
all Losses relating to such Claim in accordance with Section 3 to the fullest
extent allowable by law and no Standard of Conduct Determination (as defined in
Section 9(b)) shall be required. If Indemnitee is not wholly successful in such
Claim relating to an


5







--------------------------------------------------------------------------------




Indemnifiable Event but is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Claim relating to an
Indemnifiable Event, the Company shall indemnify Indemnitee against all Losses
relating to such Claim in accordance with Section 3 to the fullest extent
allowable by law in connection with or related to each successfully resolved
claim, issue or matter. For purposes of this Section 9(a) and without
limitation, the termination of any claim, issue or matter in such a Claim by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.


(ii)    To the extent that Indemnitee’s involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, Indemnitee shall be indemnified against all Losses incurred in connection
therewith to the fullest extent allowable by law.


(b)    Standard of Conduct. To the extent that the provisions of Section 9(a)
are inapplicable to a Claim related to an Indemnifiable Event that shall have
been finally disposed of, any determination of whether Indemnitee has satisfied
any applicable standard of conduct under Delaware law that is a legally required
condition to indemnification of Indemnitee hereunder against Losses relating to
such Claim and any determination that Expense Advances must be repaid to the
Company (a “Standard of Conduct Determination”) shall be made (i) by a majority
vote of the Disinterested Directors, even if less than a quorum of the Board,
(ii) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum, or (iii) at the
election of Indemnitee in his or her sole discretion, by Independent Counsel in
a written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and Indemnitee shall cooperate with the persons making such
determination, including providing to such persons, upon reasonable request, any
documentation or information that is not privileged or otherwise protected from
disclosure and which is reasonable available to Indemnitee and reasonably
necessary to such determination. Any costs or Expenses (including attorney’s
fees and disbursements) incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom. The Company promptly will advise Indemnitee in
writing with respect to any determination that Indemnitee is or is not entitled
to indemnification, including a description of any reason or basis for which
indemnification has been denied.


(c)    Making the Standard of Conduct Determination. The Company shall use
reasonable efforts to cause any Standard of Conduct Determination required under
Section 9(b) to be made as promptly as practicable. If the person or persons
designated to make the Standard of Conduct Determination under Section 9(b)
shall not have made a determination within 45 calendar days after the later of
(A) receipt by the Company of a written request from Indemnitee for
indemnification pursuant to Section 8 (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then Indemnitee shall be
deemed to have satisfied the applicable standard of conduct; provided that such
45-day period may be extended for a reasonable time, not to exceed an additional
45 days, if the person or persons making such determination in good faith
requires such additional time to obtain or evaluate information relating
thereto. Notwithstanding anything in this Agreement to the contrary, but subject
to Indemnitee’s right to the advancement of Expenses as provided in this
Agreement, no determination as to entitlement of Indemnitee to indemnification
under this Agreement shall be required to be made prior to the final disposition
of any Claim.


(d)    Payment of Indemnification. If, in regard to any Losses:


(i)    Indemnitee shall be entitled to indemnification pursuant to Section 9(a);


6







--------------------------------------------------------------------------------






(ii)    no Standard Conduct Determination is legally required as a condition to
indemnification of Indemnitee hereunder; or


(iii)    Indemnitee has been determined or deemed pursuant to Section 9(b) or
Section 9(c) to have satisfied the Standard of Conduct Determination,


then the Company shall pay to Indemnitee, within five calendar days after the
later of (A) the Notification Date or (B) the earliest date on which the
applicable criterion specified in clause (i), (ii) or (iii) is satisfied, an
amount equal to such Losses.


(e)    Selection of Independent Counsel for Standard of Conduct Determination.
If a Standard of Conduct Determination is to be made by Independent Counsel, the
Independent Counsel shall be selected by Indemnitee, and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. The Company within seven calendar days after receiving
written notice of selection from Indemnitee, deliver to Indemnitee a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(h), and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel. If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit; and
(ii) Indemnitee may, at his or her option, select an alternative Independent
Counsel and give written notice to the Company advising the Company of the
identity of the alternative Independent Counsel so selected, in which case the
provisions of the two immediately preceding sentences, the introductory clause
of this sentence and numbered clause (i) of this sentence shall apply to such
subsequent selection and notice. If applicable, the provisions of clause (ii) of
the immediately preceding sentence shall apply to successive alternative
selections. If no Independent Counsel that is permitted under the foregoing
provisions of this Section 9(e) to make the Standard of Conduct Determination
shall have been selected within 45 calendar days after Indemnitee gives its
initial notice, either the Company or Indemnitee may petition the Delaware Court
to resolve any objection which shall have been made by the Company to
Indemnitee’s selection of Independent Counsel and/or to appoint as Independent
Counsel a person to be selected by the Court or such other person as the Court
shall designate, and the person or firm with respect to whom all objections are
so resolved will act as Independent Counsel. In all events, the Company shall
pay all of the reasonable fees and expenses of the Independent Counsel incurred
in connection with the Independent Counsel’s determination pursuant to Section
9(b).


(f)    Presumptions and Defenses.


(i)    Indemnitee’s Entitlement to Indemnification. In making any Standard of
Conduct Determination, the person or persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company shall have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by Indemnitee in the Delaware Court. No determination by the Company
(including by its directors or any Independent Counsel) that Indemnitee has not
satisfied any applicable standard of conduct may be used as a defense to any
legal proceedings brought by Indemnitee to secure indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.


7







--------------------------------------------------------------------------------






(ii)    Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge or
actions, or failures to act, of any director, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnity hereunder.


(iii)    No Other Presumptions. For purposes of this Agreement, the termination
of any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted. Indemnitee shall be deemed to have been
found liable in respect of any Claim, issue or matter only after Indemnitee
shall have been so adjudged by a court of competent jurisdiction after
exhaustion of all appeals therefrom.


(iv)    Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for the advancement of Expenses
incurred in defending against a Claim related to an Indemnifiable Event in
advance of its final disposition) that it is not permissible under applicable
law for the Company to indemnify Indemnitee for the amount claimed. In
connection with any such action or any related Standard of Conduct
Determination, the burden of proving such a defense or that Indemnitee did not
satisfy the applicable standard of conduct shall be on the Company.


(v)    Resolution of Claims. The Company acknowledges that a settlement or other
disposition short of final judgment may be successful on the merits or otherwise
for purposes of Section 9(a)(i) if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Claim relating to
an Indemnifiable Event to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise for purposes of Section 9(a)(i).
The Company shall have the burden of proof to overcome this presumption.


10.    Exclusions from Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to:


(a)    indemnify or advance funds to Indemnitee for Expenses or Losses with
respect to proceedings initiated by Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:




8







--------------------------------------------------------------------------------




(i)    proceedings referenced in Section 5 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous); or


(ii)    an appeal by Indemnitee from a Claim that was not initiated by
Indemnitee; or


(iii)    a Claim initiated by Indemnitee, in Indemnitee’s capacity as a director
of the Company, to contest the legality of any actions that resulted (or
allegedly resulted) in the removal or failure to elect Indemnitee and a majority
of the incumbent directors (or their nominees as directors); or


(iv)    where the Company has joined in or the Board has consented to the
initiation of such proceedings.


(b)    indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.


(c)    indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute, unless
Indemnitee proves that no recovery for such profits from Indemnitee is permitted
under Section 16(b) of the Exchange Act, or any similar successor statute.


11.    Remedies of Indemnitee.


(a)
Subject to the last sentence of Section 9(c), in the event that:



(i)    a determination is made pursuant to Section 9 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement; or


(ii)    advancement of Expenses is not timely made pursuant to Section 4 of this
Agreement; or


(iii)    no determination of entitlement to indemnification shall have been made
pursuant to Section 9(c) of this Agreement within 90 days of the receipt by the
Company of the request for indemnification or the selection of an Independent
Counsel, as applicable; or


(iv)    payment of indemnification is not timely made pursuant to Section 9(d)
of this Agreement; or


(v)    in the event that the Company or any other person takes or threatens to
take any action to declare this Agreement void or unenforceable, or institutes
any litigation or other action, suit or proceeding designed to deny, or to
recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder;


Indemnitee shall be entitled to an adjudication in the Delaware Court of
Indemnitee’s entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the


9







--------------------------------------------------------------------------------




right to commence such proceeding under Section 9 of this Agreement. The Company
shall not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.


(b)    In the event that a determination shall have been made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 11
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Section 11, the Company shall have the burden of proving that Indemnitee is
not entitled to indemnification or advancement of Expenses, as the case may be.


(c)    If a determination shall have been made or deemed to have been made
pursuant to Section 9 of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 11, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.


(d)    The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 11 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. It is the intent of the Company that, to the
fullest extent permitted by law, Indemnitee not be required to incur legal fees
or other Expenses associated with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Indemnitee hereunder.


12.    Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company’s prior
written consent; provided, however, that, the Company shall be liable for
indemnification of Indemnitee for amounts paid in a settlement approved by an
Independent Counsel. The Company shall not settle any Claim related to an
Indemnifiable Event in any manner that would impose any Losses on Indemnitee
without Indemnitee’s prior written consent. Neither the Company nor Indemnitee
will unreasonably withhold their consent to any proposed settlement.


13.    Duration. All agreements and obligations of the Company contained herein
shall be effective with respect to Indemnitee as of the date that Indemnitee
first became a director or officer of the Company (or first served at the
request of the Company as a director, officer, employee, member, trustee or
agent of another Enterprise), as if entered into by and between the Company and
Indemnitee on that date, and shall continue thereafter (i) so long as Indemnitee
may be subject to any possible Claim relating to an Indemnifiable Event
(including any rights of appeal thereto) and (ii) throughout the pendency of any
proceeding (including any rights of appeal thereto) commenced by Indemnitee to
enforce or interpret Indemnitee’s rights under this Agreement, even if, in
either case, Indemnitee may have ceased to serve in such capacity at the time of
any such Claim or proceeding.


14.    Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, the
General Corporation Law of the State of Delaware, any other contract (except for
any existing indemnification agreement between the parties hereto, which is
hereby superseded, terminated and no longer in effect) or otherwise
(collectively, “Other Indemnity


10







--------------------------------------------------------------------------------




Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder.


15.    Liability Insurance. For the duration of Indemnitee’s service as a
director or officer of the Company, and thereafter for so long as Indemnitee
shall be subject to any pending Claim relating to an Indemnifiable Event, the
Company shall use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to continue to
maintain in effect policies of directors’ and officers’ liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Company’s current policies of directors’ and officers’
liability insurance. In all policies of directors’ and officers’ liability
insurance maintained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
provided to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is an officer (and
not a director) by such policy. Upon request, the Company will provide to
Indemnitee copies of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.


16.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.


17.    Subrogation. In the event of payment to Indemnitee under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Indemnitee shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.


18.    Amendments. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be binding unless in the
form of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver. Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.


19.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substances satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.




11







--------------------------------------------------------------------------------




20.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law. Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.


21.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand against receipt, mailed by certified or registered mail,
postage prepaid, or sent by courier:


a.if to Indemnitee, to the address set forth on the signature page hereto (or
such other address as Indemnitee shall designate in writing to the Company).


b.if to the Company, to: Roper Technologies, Inc., 6901 Professional Parkway
East, Suite 200, Sarasota, Florida 34240, Attn: General Counsel (or such other
address as the Company shall designate in writing to Indemnitee).


Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery, on the third business day after
mailing or on the date of actual delivery by the courier.


22.    Governing Law and Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed in such state without giving
effect to its principles of conflicts of laws. To the extent permitted by
applicable law, the parties hereby waive any provisions of law that render any
provision of this Agreement unenforceable in any respect. The Company and
Indemnitee hereby irrevocably and unconditionally: (a) agree that any action or
proceeding (other than arbitration brought pursuant to Section 11 hereof)
arising out of or in connection with this Agreement shall be brought only in the
Delaware Court and not in any other state or federal court in the United States,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any such action or proceeding arising out of or in connection with
this Agreement, and (c) waive, and agree not to plead or make, any claim that
the Delaware Court lacks venue or that any such action or proceeding brought in
the Delaware Court has been brought in an improper or inconvenient forum.


23.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.


24.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.




12







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


ROPER TECHNOLOGIES, INC.    INDEMNITEE


By:________________________    ______________________


Name:                            Name:
Title:                            Address:


                            


13





